              Case 1:18-cv-01940-CCB Document 93 Filed 06/19/20 Page 1 of 3



      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                            (Northern Division)

BLANTON ROBERTS,                                 *

                    Plaintiff                    *
         v.                                             Civil Action No. 1:18-cv-01940
                                                 *
OFFICER MARCUS TAYLOR, et al.
                                                 *
                    Defendants
                                                 *

*        *          *       *     *     *     *   *    *              *       *      *      *
                                      JOINT STATUS REPORT

         Defendants and Plaintiff (the “Parties”), by and through their undersigned counsel and

pursuant to this Court’s June 10, 2020 Memorandum Order, hereby submit the following Joint

Status Report, and, in support thereof, state as follows:

         1.         Your Honor issued a Memorandum Order on June 10, 2020, see ECF Doc. No.

92, requesting that the Parties submit an updated status report by June 19, 2020. Id.

         2.         The Parties since conferred, and now agree, to have this matter referred to a

Magistrate Judge for the United States District Court for the District of Maryland, for purposes

of conducting a Mediation/Settlement Conference.

         3.         By agreement, the Parties jointly request that this Honorable Court: (1) approve

this Status report; (2) refer this matter to a Magistrate Judge for purposes of conducting a

Mediation/Settlement Conference; and (3) stay this matter until after the conclusion of the

Mediation/Settlement Conference.




4835-4476-9471v1
5035840-101468468
           Case 1:18-cv-01940-CCB Document 93 Filed 06/19/20 Page 2 of 3



Respectfully submitted,


                                                     Dana P. Moore
                                                     Acting Baltimore City Solicitor

                       /s/                                   /s/
Stuart R. Goldberg, Fed. Bar No. 21236               Kara K. Lynch, Fed. Bar No. 29351
sgoldberg@bakerdonelson.com                          kara.lynch@baltimorepolice.org
Thomas H. Barnard, Fed. Bar No. 27488                Justin S. Conroy, Fed. Bar No. 28480
tbarnard@bakerdonelson.com                           justin.conroy@baltimorecity.gov
BAKER, DONELSON, BEARMAN,                            Christopher R. Lundy, Fed. Bar No. 29888
 CALDWELL, & BERKOWITZ, P.C.                         christopher.lundy@baltimorecity.gov
A Professional Corporation                           Natalie R. Amato, Fed. Bar No. 20749
100 Light Street, 19th Floor                         natalatie.amato@baltimorecity.gov
Baltimore, MD 21202                                  BALTIMORE CITY LAW DEPARTMENT
410-862-1339 (telephone)                              OFFICE OF LEGAL AFFAIRS
443-547-0699 (fax)                                   100 N. Holiday Street, Room 101
Attorneys for Defendants Wayne Jenkins               Baltimore, Maryland 21202
and Marcus Taylor                                    (410) 396-2496 (telephone)
                                                     (410) 396-2126 (fax)
                                                     Attorneys for Defendant Baltimore
                                                     Police Department


        /s/                                                 /s/
Christopher C. Jeffries, Federal Bar No. 28587       Joshua L. Insley, Fed. Bar No. 30055
cjeffries@kg-law.com                                 jinsley@sallerlaw.com
KRAMON & GRAHAM, P.A.                                Hannah M. Ernstberger, Fed. Bar No. 20513
One South Street, Suite 2600                         Hernstberger@sallerlaw.com
Baltimore, MD 21202                                  SALLER, LORD, ERNSTBERGER,
410-752-6030 (telephone)                               & INSLEY
410-539-1269 (fax)                                   12 S. Calvert Street, 2nd Floor
Attorneys for Defendants Evodio Hendrix              Baltimore, Maryland 21202
and Maurice Ward                                     (410) 783-7945 (telephone)
                                                     (443) 869-2683 (fax)
                                                     Attorneys for Plaintiff Blanton Roberts




                                                 2
4835-4476-9471v1
5035840-101468451
           Case 1:18-cv-01940-CCB Document 93 Filed 06/19/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 19th day of June, 2020, a copy of the foregoing Joint

Status Report was filed with the United States District Court for the District of Maryland by

electronic filing. All counsel of record are being served by the Court's electronic filing system.

                                              Respectfully submitted,


                                                                /s/
                                              Stuart R. Goldberg, Fed. Bar No. 21236




                                                 3
4835-4476-9471v1
5035840-101468451
